 

Exhibit 10.1

EXECUTION VERSION

 

AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.

AMERICAN PUBLIC EDUCATION, INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT



 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), entered
into as of this 31st day of May, 2016, amends and restates effective as of July
1, 2016 (the “Effective Date”), that certain Executive Employment Agreement
entered into as of November 4, 2011, as previously amended and restated as of
August 1, 2014, by and among American Public University System, Inc., a West
Virginia corporation (the “Company”), American Public Education, Inc., a
Delaware corporation (the “Parent”) and Karan H. Powell (the “Executive”).

 

WHEREAS, the Company is a wholly owned subsidiary of Parent; and

 

WHEREAS, effective as of the Effective Date the Company desires to employ the
Executive as President of the Company and the Executive desires to be employed
by the Company in that capacity, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.          Employment. On the terms and conditions set forth in this Agreement,
the Parent agrees to cause the Company to, and the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, for the term
set forth in Section 2 hereof and in the position and with the duties set forth
in Section 3 hereof.

 

2.          Term. The employment of the Executive by the Company as President as
provided in Section 1 hereof shall be deemed to have commenced on the Effective
Date. Unless sooner terminated as hereinafter set forth, the term of this
Agreement shall end on July 1, 2018; provided, however, that this Agreement will
automatically renew for additional one (1)-year periods (each a “Renewal Term”)
on each anniversary thereafter unless the Company and Parent deliver to the
Executive written notice of intent not to renew at least thirty (30) days prior
to the expiration of the term or any Renewal Term. If this Agreement is renewed
for one (1) or more Renewal Terms, such Renewal Term shall be on the basis
stated herein. For the avoidance of doubt, the parties hereby acknowledge and
agree that the Executive’s employment will not automatically terminate or end
solely as a result of the expiration of the Agreement at the end of the term or
any Renewal Term.

 

3.          Position and Duties. Effective as of the Effective Date, the
Executive shall serve as the President of the Company or in another position of
equal or greater title, authority and responsibility, as assigned by the board
of trustees of the Company (the “Board”), with duties and responsibilities as
the Board may from time to time determine and assign to the Executive. The
Executive shall devote the Executive’s best efforts and full business time to
the performance of the Executive’s duties and the advancement of the business
and affairs of the Company.

 

 

 

 

4.          Place of Performance. In connection with the Executive’s employment
by the Company, the Executive shall be based at the principal executive offices
of the Company, which the Company retains the right to change in its discretion,
or such other place as the Company and the Executive mutually agree.

 

5.          Compensation.

 

a.Base Salary. The Company shall pay to the Executive an annual base salary (the
“Base Salary”) at the rate of $375,000 per year. The Base Salary shall be
reviewed no less frequently than annually and may be increased at the discretion
of the Board and the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of Parent (the “APEI Board”). If the Executive’s Base
Salary is increased, the increased amount shall be the Base Salary for the
remainder of the employment term hereunder, except that the Company may reduce
the Executive’s Base Salary at any time as part of a general salary reduction
applied to all employees of the Company with annual salaries in excess of
$150,000 (the “Senior Executive Group”) in which case the Executive’s reduced
Base Salary shall be the Base Salary for the remainder of the employment term
hereunder. Any such reduction in the Executive’s Base Salary shall be no more
than the lesser of the median of the percentage salary reductions applied to the
Senior Executive Group or twenty percent (20%). The Base Salary shall be payable
biweekly or in such other installments as shall be consistent with the Company’s
payroll procedures.

 

b.Annual Bonus. The Executive shall be eligible to receive a bonus of up to
fifty percent (50%) of the Executive’s Base Salary for each year as determined
by the Compensation Committee in its sole discretion (the “Annual Bonus”), based
upon the achievement of certain performance goals established by the
Compensation Committee for each year. The Executive will also be eligible to
receive an additional percentage of up to thirty percent (30%) of the
Executive’s Base Salary for each year as determined by the Compensation
Committee in its sole discretion, based upon the achievement of certain
“stretch” performance goals established by the Compensation Committee for each
year. Any such bonus shall be paid by March 15 of the year following the year of
performance.

 

c.Other Benefits. The Executive shall be entitled to receive such other benefits
approved by the Compensation Committee and made available to senior executives
of the Company. The Executive also shall be entitled to participate in such
plans and to receive such bonuses, incentive compensation and fringe benefits as
may be granted or established by the Company from time to time. Nothing
contained in this Agreement shall prevent the Company from changing carriers or
from effecting modifications in insurance coverage for the Executive.

 

- 2 - 

 

 

d.Vacation; Holidays. The Executive shall be entitled to all public holidays
observed by the Company and vacation days in accordance with the applicable
vacation policies for senior executives of the Company, which shall be taken at
a reasonable time or times.

 

e.Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due the Executive under this Agreement
any applicable federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

6.          Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by the Executive (in accordance with the policies
and procedures in effect for senior executives of the Company) in connection
with the Executive’s services under this Agreement. The Executive shall account
to the Company for expenses in accordance with policies and procedures
established by the Company.

 

7.          Confidential Information.

 

a.Obligation of Confidentiality. The Executive covenants and agrees that the
Executive will not ever, without the prior written consent of the Board or a
person authorized by the Board or except as may be ordered by a court of
competent jurisdiction, publish or disclose to any unaffiliated third party
(other than in the Executive’s good faith conduct of her position and duties
with the Company and/or Parent and on behalf of the Company, Parent or their
affiliates) or use for the Executive’s personal benefit or advantage any
confidential information with respect to the Company’s, Parent’s or their
affiliates’ past, present, or planned business, including but not limited to all
information and materials related to any Company, Parent or their affiliates’
business, business plan, product, service, procedure, method, technique,
technology, research, strategy, plan, customer or supplier information, customer
or supplier list, financial data, technical data, computer files, and computer
software, including any of the foregoing that is in any stage of research,
development, or planning, and any other information which the Executive obtained
while employed by, or otherwise serving or acting on behalf of, the Company,
Parent or their affiliates or which the Executive may possess or have under her
control, that is not generally known (except for unauthorized disclosures) to
the public or within the industries in which the Company, Parent or their
affiliates, respectively, do business.

 

b.Reasonable Restrictions. The Executive acknowledges that the restrictions
contained in Section 7(a) hereof are reasonable and necessary, in view of the
nature of the Company’s or Parent business, in order to protect the legitimate
interests of the Company or Parent, and that any violation thereof would result
in irreparable injury to the Company or Parent. Therefore, the Executive agrees
that in the event of a breach or threatened breach by the Executive of the
provisions of Section 7(a) hereof, the Company or Parent shall be entitled to
obtain from any court of competent jurisdiction, preliminary or permanent
injunctive relief restraining the Executive from disclosing or using any
confidential information. Nothing herein shall be construed as prohibiting the
Company or Parent from pursuing any other remedies available to it for breach or
threatened breach, including, without limitation, recovery of damages from the
Executive.

 

- 3 - 

 

 



c.Return of Materials. The Executive shall deliver promptly to the Company or
Parent on termination of employment, or at any other time the Company or Parent
may so request, all confidential materials, memoranda, notes, records, reports
and other documents and materials (and all copies thereof), in whatever form or
medium, that contain any of the foregoing, including but not limited to computer
data, files, software, and hardware, relating to the Company’s, Parent’s or
their respective affiliates’ respective businesses that the Executive obtained
while employed by, or otherwise serving or acting on behalf of, the Company or
Parent or which the Executive may then possess or have under her control.

 

8.          Non-Competition.

 

a.Non-Competition. The Executive covenants and agrees that for the Restricted
Period (as defined below), the Executive will not, in the United States or any
other jurisdiction in which the Company, the Parent or their respective
corporate controlled affiliates is engaged or has reasonably firm plans to
engage in business, whether as a principal, investor, employee, consultant,
independent contractor, officer, director, board member, manager, partner,
agent, or otherwise, alone or in association with any other person, firm,
corporation, or business organization, work for, become employed by, engage in,
carry on, provide services to, or assist in any manner (whether or not for
compensation or gain) a person or entity that engages in any business in which
the Company, the Parent, or any of their corporate controlled affiliates is
engaged (a “Competing Business”), where Executive’s position or service for such
Competing Business relates to Executive’s positions with or the types of
services performed by the Executive for the Company, the Parent, or any of their
corporate controlled affiliates, or is otherwise competitive with the Company’s,
the Parent’s, or any of their corporate controlled affiliates’ products or
services provided, however, that the foregoing will not prohibit the Executive
from (i) serving on a board of directors (or comparable bodies) of other
entities where the Parent has given prior permission, (ii) after the occurrence
of both a Change of Control (as defined in Section 11) and the termination of
the Executive’s employment, being employed by (A) a campus-based institution of
higher education that derives no more than twenty percent (20%) of its revenues
from online education, provided, that the Executive is not predominantly engaged
in supporting the online education, or (B) an online learning company that does
not provide higher education, or (iii) serving as a faculty member, “scholar in
residence” or similar academic position, provided, that the Executive does not
engage in administrative matters, other than to a de minimis extent.
Notwithstanding the foregoing, the ownership by the Executive of less than one
percent (1%) of the outstanding stock of any corporation listed on a national
securities exchange shall not be deemed a violation of this Section 8(a). For
purposes of the foregoing, the “Restricted Period” means the period during the
Executive’s employment hereunder and (x) for a period of one (1) year thereafter
(to the extent permitted by law), or (y) in the event of a termination by the
Executive of her employment after July 1, 2017 for other than Good Reason, and
provided that within thirty (30) days of notice by the Executive of such
termination the Company does not notify the Executive that the Company had
grounds for termination of the Executive’s employment for Cause, for a period
until the later of six (6) months after such termination or July 1, 2018.

 



- 4 - 

 

 

b.Injunctive Relief. In the event the restrictions against engaging in a
competitive activity contained in Section 8(a) hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 8(a) hereof
shall be interpreted to extend only over the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, all as determined by the court in the action.

 

c.Non-Solicitation. The Executive covenants and agrees that the Executive will
not, during the Executive’s employment and for a period of one (1) year
thereafter solicit, induce, entice, or encourage or attempt to solicit, induce,
entice, or encourage any employee of the Company or Parent or any of the
Company, the Parent, or any of their corporate controlled affiliates to render
services for any other person, firm, entity, or corporation or to terminate her
employment with the Company, the Parent, or any of their corporate controlled
affiliates.

 

9.          Termination of Employment.

 

a.Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

 

- 5 - 

 

 

b.By the Company. The Company may terminate the Executive’s employment hereunder
under the following circumstances:

 

i.The Company may terminate the Executive’s employment hereunder for
“Disability.” For purposes of this Agreement, “Disability” shall mean the
Executive shall have been unable to perform all of the Executive’s duties
hereunder by reason of illness, physical or mental disability or other similar
incapacity, which inability shall continue for more than three (3) consecutive
months.

 

ii.The Company may terminate the Executive’s employment hereunder for “Cause.”
For purposes of this Agreement, “Cause” shall mean (A) refusal by the Executive
to follow a lawful written order of the Chair of the Board or the Board, (B) the
Executive’s engagement in conduct materially injurious to the Company or Parent
or their respective reputations, (C) dishonesty of a material nature that
relates to the performance of the Executive’s duties under this Agreement, (D)
the Executive’s conviction for any crime involving moral turpitude or any
felony, or (E) the Executive’s continued failure to perform her duties under
this Agreement (except due to the Executive’s incapacity as a result of physical
or mental illness) to the satisfaction of the Board for a period of at least
thirty (30) consecutive days after written notice is delivered to the Executive
specifically identifying the manner in which the Executive has failed to perform
her duties.

 

iii.The Company may terminate the Executive’s employment hereunder at any time
other than for Disability or Cause, for any reason or for no reason at all.

 

c.By the Executive. The Executive may terminate the Executive’s employment
hereunder for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean:

 

i.the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position as contemplated by Section 3 of this
Agreement, excluding for this purpose an isolated, insubstantial and inadvertent
action which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;

 

ii.any material failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
which is remedied by the Company or Parent promptly after receipt of notice
thereof given by the Executive, provided, that in no event will a failure to pay
the Annual Bonus by March 15 of the year following the performance year be
considered a material failure by the Company or Parent to comply with this
Agreement;

 

- 6 - 

 

 

iii.after a Change of Control (as defined in Section 11), the Executive does not
continue as the President of American Public University System (or the most
senior resulting entity succeeding to the business of the Company), or any other
more senior office of the Company she holds at the time of the Change of
Control; or

 

iv.any material failure by the Company or Parent to comply with and satisfy
Section 15(c) of this Agreement.

 

In order to constitute Good Reason, Executive must provide notice to the Company
and Parent of the existence of the condition within ninety (90) days of the
initial existence. None of the foregoing events shall constitute Good Reason if
the Executive consents in writing to such event. The Executive further
understands and agrees that none of the foregoing events shall constitute Good
Reason unless the Company or Parent fails to cure such asserted grounds for Good
Reason within thirty (30) days of its receipt of notice from the Executive. In
order to terminate her employment, if at all, for Good Reason, Executive must
terminate employment within thirty (30) days of the end of the cure period if
the breach has not been cured.

 

d.Notice of Termination. Any termination of the Executive’s employment by the
Company, the Parent or the Executive (other than pursuant to Section 9(a)
hereof) shall be communicated by written “Notice of Termination” to the other
party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

e.Date of Termination. For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 9(b)(i) hereof, thirty (30) days after Notice of
Termination, provided, that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during this thirty
(30)-day period; (iii) if the Executive’s employment is terminated pursuant to
Section 9(b)(ii) or 9(b)(iii) hereof, the date specified in the Notice of
Termination; (iv) if the Executive terminates the Executive’s employment for
Good Reason pursuant to Section 9(c) hereof, the date specified in the Notice of
Termination, provided, however, that such date must occur after the cure period
provided in Section 9(c); and (v) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination.
Notwithstanding the foregoing, the Executive will be deemed to have a Date of
Termination for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”).

 

- 7 - 

 

 

10.         Compensation Upon Termination.

 

a.If the Executive’s employment is terminated by the Executive’s death, the
Company shall pay to the Executive’s estate, or as may be directed by the legal
representatives of the estate, (i) the Executive’s full Base Salary through the
Date of Termination to the extent not theretofore paid, (ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, and (iii) all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination in connection with any
fringe benefits or under any incentive compensation plan or program of the
Company pursuant to Section 5(b) “Annual Bonus” and Section 5(c) “Other
Benefits” hereof (the sum of the amounts described in clauses (i), (ii) and
(iii) shall be hereinafter referred to as the “Base Amounts”), at the time these
payments are due and the Company shall have no further obligations to the
Executive under this Agreement.

 

b.If the Company terminates the Executive’s employment for Disability as
provided in Section 9(b)(i) hereof, the Company shall pay the Executive the
following amounts and shall have no further obligations to the Executive,
provided, that in the case of payments to be made pursuant to section (ii)
below, on or before the sixtieth day following the Date of Termination, the
Executive executes a release of claims substantially in the form attached hereto
as Appendix A and all revocation periods applicable to such release have expired
without the release being revoked:

 

i.an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365, and (C) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, (the sum of the amounts described in clauses (A), (B), and
(C) shall be hereinafter referred to as the “Accrued Obligations”) in a lump sum
in cash within thirty (30) days of the Date of Termination; and

 

- 8 - 

 

 

 

ii.an amount equal to the sum of (A) the Executive’s Base Salary and (B) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period, after the Date of
Termination to the end of the calendar year for an Annual Bonus and as to the
remainder of the eighteen (18)-month period following the Date of Termination,
only if net income has increased from the same period in the prior year and the
performance targets established for the President of the Company were being
satisfied for that period), in substantially equal proportionate installments in
accordance with the Company’s normal payroll practices for a period of eighteen
(18) months, commencing within sixty (60) days following Executive’s Date of
Termination, provided, that if Executive’s Date of Termination occurs within
sixty (60) days prior to the end of a calendar year, payments will commence in
the year after the Date of Termination, and in all cases, the first payment
shall include all payments Executive would have received if payments had been
continuous after the Date of Termination; provided, that payments made to the
Executive under this section shall be reduced by the sum of the amounts, if any,
payable to the Executive at or prior to the time of any payment under disability
benefit plans of the Company and which amounts were not previously applied to
reduce any payment, provided, further, that any such reduction shall be done in
a manner that complies with Section 409A of the Code.

 

c.If the Company terminates the Executive’s employment for Cause as provided in
Section 9(b)(ii) hereof or if the Executive terminates the Executive’s
employment other than for Good Reason, the Company shall pay the Executive the
Base Amounts, and the Company shall have no further obligations to the Executive
under this Agreement.

 

d.Except where payments are required to be made under Section 10(e), if the
Company terminates the Executive’s employment other than for Cause or Disability
or the Executive terminates the Executive’s employment for Good Reason as
provided in Section 9(c) hereof, the Company shall pay the Executive the
following amounts and shall have no further obligations to the Executive,
provided, that, in the case of (ii) through (iv), on or before the sixtieth day
following the Date of Termination, the Executive executes a release of claims
substantially in the form attached hereto as Appendix A and all revocation
periods applicable to such release have expired without the release being
revoked:

 

- 9 - 

 

 

i.the Accrued Obligations in a lump sum in cash within thirty (30) days of the
Date of Termination;

 

ii.an amount equal to the sum of (A) the Executive’s Base Salary and (B) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period, after the Date of
Termination to the end of the calendar year for an Annual Bonus and as to the
remainder of the eighteen (18)-month period following the Date of Termination,
only if net income has increased from the same period in the prior year and the
performance targets established for the successor President of the Company were
being satisfied for that period), in substantially equal proportionate
installments in accordance with the Company’s normal payroll practices for a
period of eighteen (18) months, commencing within sixty (60) days following
Executive’s Date of Termination, provided, that if Executive’s Date of
Termination occurs within sixty (60) days prior to the end of a calendar year,
payments will commence in the year after the Date of Termination, and in all
cases, the first payment shall include all payments Executive would have
received if payments had been continuous after the Date of Termination;

 

iii.for twelve (12) months after the Date of Termination, or any longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer employees of the Company and its
affiliated companies, as if the Executive’s employment had not been terminated;
provided, however, that the Company may elect, with respect to some or all of
such benefits, that in lieu of the continuation of such benefits, the Company
may pay to the Executive a lump sum payment, less applicable withholdings for
federal, state, and local taxes, equal to twelve (12) months’ premiums (at the
rate and level of coverage applicable at the time of the Executive’s
termination) under the Company’s welfare benefit plans, practices, policies and
programs (at the rate and level of coverage applicable at the time of the
Executive’s termination) for the benefits for which this election is made;
provided, further, that if such a lump sum payment is not permissible without
incurring taxes under Section 409A of the Code, the Company may elect to make
twelve (12) monthly payments to the Executive to aggregate to the amounts that
would otherwise have been paid a lump sum; and provided, further, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under the other plan during the applicable period of eligibility; and

 

- 10 - 

 

 

iv.to the extent not theretofore paid or provided, for twelve (12) months after
the Date of Termination, the Company shall timely pay or provide to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy or practice
or contract or agreement of the Company and its affiliated companies (these
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

 

e.If within one hundred and eighty (180) days after a Change of Control (as
defined in Section 11), the Company terminates the Executive’s employment other
than for Cause or Disability or the Executive terminates the Executive’s
employment for Good Reason as provided in Section 9(c) hereof, the Company shall
pay the Executive the following amounts and shall have no further obligations to
the Executive, provided, that, in the case of (ii) through (iv), on or before
the sixtieth day following the Date of Termination, the Executive executes a
release of claims substantially in the form attached hereto as Appendix A and
all revocation periods applicable to such release have expired without the
release being revoked:

 

i.an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the effective date of
termination of the Executive’s employment (the “Change of Control Date of
Termination”), and the denominator of which is 365, and (C) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, in a lump sum in cash within thirty (30) days of the Change of
Control Date of Termination;

 

- 11 - 

 

 

ii.an amount equal to the sum of (A) two (2) times the Executive’s Base Salary
and (B) two (2) times the Annual Bonus (to the extent the Company and Executive
performance were satisfying the performance targets, adjusted for the short
period), in a lump sum in cash within sixty (60) days of the Change of Control
Date of Termination, provided, that if Executive’s Change of Control Date of
Termination occurs within sixty (60) days prior to the end of a calendar year,
payments will be paid on the first payroll date in the year after the Change of
Control Date of Termination;

 

iii.for twelve (12) months after the Date of Termination, or any longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer employees of the Company and its
affiliated companies, as if the Executive’s employment had not been terminated;
provided, however, that the Company may elect, with respect to some or all of
such benefits, that in lieu of the continuation of such benefits, the Company
may pay to the Executive a lump sum payment, less applicable withholdings for
federal, state, and local taxes, equal to twelve (12) months’ premiums (at the
rate and level of coverage applicable at the time of the Executive’s
termination) under the Company’s welfare benefit plans, practices, policies and
programs (at the rate and level of coverage applicable at the time of the
Executive’s termination) for the benefits for which this election is made;
provided, further, that if such a lump sum payment is not permissible without
incurring taxes under Section 409A of the Code, the Company may elect to make
twelve (12) monthly payments to the Executive to aggregate to the amounts that
would otherwise have been paid a lump sum; and provided, further, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under the other plan during the applicable period of eligibility; and

 

- 12 - 

 

 

iv.to the extent not theretofore paid or provided, for twelve (12) months after
the Date of Termination, the Company shall timely pay or provide to the
Executive Other Benefits.

 

v.in the event that it is determined that any payment, benefit, or distribution
described in this Section 10(e) or in Section 11 made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code) or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this
Section 10(e), Section 11 or otherwise (the “Total Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are collectively referred to as the “Excise Tax”),
then the payments due under this Agreement shall be reduced so that the Total
Payments will not result in the imposition of such Excise Tax. The payment
reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” within the meaning of Section 280G of the Code, and then reducing the
“parachute payments” in order beginning with the “parachute payment” with the
highest Parachute Payment Ratio. For “parachute payments” with the same
Parachute Payment Ratio, such “parachute payments” shall be reduced based on the
time of payment of such “parachute payments” with amounts having later payment
dates being reduced first. For “parachute payments” with the same Parachute
Payment Ratio and the same time of payment, such “parachute payments” shall be
reduced on a pro rata basis (but not below zero) prior to reducing “parachute
payments” with a lower Parachute Payment Ratio. For purposes hereof, the term
“Parachute Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable “parachute payment” for purposes of Section 280G of the
Code and the denominator of which is the intrinsic value of such “parachute
payment.” For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) the entire
amount of the Total Payments shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2) and as subject to the Excise Tax, unless and
to the extent, in the written opinion of the Company’s independent accountants
and reasonably acceptable to Executive, such payments (in whole or in part) are
not subject to the Excise Tax; and (B) the value of any noncash benefits or any
deferred payment or benefit (constituting a part of the Total Payments) shall be
determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4). Notwithstanding the foregoing,
if (Y) the Total Payments exceed three (3) times the Executive’s “base amount”
as defined within Section 280G and (Z) the Executive would receive at least
$50,000 more on a net after-tax basis if the Total Payments were not reduced
pursuant to this section (after payment of the Excise Tax), then the Company
will not reduce the Total Payments and Executive shall be responsible for the
Excise Tax related thereto. For purposes of determining the net after-tax
benefit, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of the federal income taxation applicable to individuals
(without taking into account surtaxes or loss or reduction of deductions) for
the calendar year in which the Date of Termination occurs and state and local
income taxes at the highest marginal rates of taxation in the state and locality
of the Executive’s residence on the Date of Termination.

  

- 13 - 

 

 

f.No Duty to Mitigate. The Executive shall not be required to mitigate amounts
payable pursuant to Section 10 hereof by seeking other employment.

 

g.No Additional Payments. Notwithstanding anything to the contrary in this
Agreement, the Executive acknowledges and agrees that in the event of the
termination of her employment, even if in breach of this Agreement, she will be
entitled only to those payments specified herein for the circumstances of her
termination, and not to any other payments by way of damages or claims of any
nature, whether under this Agreement or under any other agreements between the
Executive and the Company.

 

11.         Acceleration of Equity Awards. All equity awards granted to the
Executive under any equity incentive plan maintained for Company or Parent
employees that are outstanding immediately prior to the following events shall
be vested and fully exercisable as follows: (a) upon termination of the
Executive’s employment by the Executive’s death as provided in Section 9(a)
hereof, (b) upon termination of the Executive’s employment by the Company or
Parent for Disability as provided in Section 9(b)(i) hereof, or (c) upon
termination of the Executive’s employment by the Company as provided in Section
9(b)(iii) in the twelve (12)-month period following a Change of Control or by
the Executive for Good Reason as provided in Section 9(c) in the twelve
(12)-month period following a Change of Control; provided, that for purposes of
clauses (a) and (b) any equity awards that are subject to performance conditions
for a performance period not yet completed will be deemed to be vested and
exercisable in a pro-rated amount equivalent to the portion of the performance
period that has passed and assuming achievement of the performance conditions
for that period at the “target” level, and for purposes of clause (c) any equity
awards that are subject to performance conditions for a performance period not
yet completed will be deemed to be vested and exercisable in full at the
“target” level. This Agreement is intended to amend all equity awards previously
awarded to the Executive to modify vesting as described above to the extent
vesting would not otherwise accelerate under the terms of such equity award
grants. For purposes of this Agreement, “Change of Control” means (i) the
dissolution or liquidation of the Parent or a merger, consolidation, or
reorganization of the Parent with one (1) or more other entities in which the
Parent is not the surviving entity, (ii) a sale of substantially all of the
assets of the Parent to another person or entity, or (iii) any transaction
(including without limitation a merger or reorganization in which the Parent is
the surviving entity) which results in any person or entity owning fifty percent
(50%) or more of the combined voting power of all classes of stock of the
Parent, provided, that if an event is a “Change of Control” as defined in this
Agreement but is not a “change in control event” as defined in Section 409A of
the Code, any payments which are the same as the payments the Executive would
have received under Section 10(d) if there had not been a “Change of Control”
will be paid at the time and in the manner specified in Section 10(d).

 

- 14 - 

 

 

 

12.         Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder shall be in writing and
shall be delivered, telecopied or mailed by first class registered or certified
mail, postage prepaid, addressed as follows:

   

  a. If to the Company:     American Public University System, Inc.     111 West
Congress Street     Charles Town, WV 25414     Telecopy: (304) 724-3801    
Attention: Chair of the Board of Trustees

 

  b. If to the Parent:     American Public Education, Inc.     111 West Congress
Street     Charles Town, WV 25414     Telecopy: (304) 724-3801     Attention:
Chief Executive Officer

 

c.If to the Executive, to the Executive’s address set forth on the signature
page to this Agreement, or to the home address of the executive in the official
records of the Company; or, in the case of the Company or Parent, to such other
address as the Company or Parent may designate in a notice to the other. Each
notice, demand, request or other communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes three (3) days after it is deposited in the U.S. mail, postage prepaid,
or at such time as it is delivered to the addressee (with the return receipt,
the delivery receipt, the answer back or the affidavit of messenger being deemed
conclusive evidence of delivery) or at such time as delivery is refused by the
addressee upon presentation

 

- 15 - 

 

 

13.         Severability. The invalidity or unenforceability of any one (1) or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

 

14.         Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7 and 8 hereof shall survive the
termination of employment of the Executive and the expiration of this
Agreement.  It is the express intention and agreement of the parties hereto that
the provisions of Section 10(d) shall survive the expiration of this Agreement
for a period of eighteen (18) months.  In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

 

15.         Successors and Assigns.

 

a.This Agreement is personal to the Executive and without the prior written
consent of the Company and Parent shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

b.This Agreement shall inure to the benefit of and be binding upon the Company
and the Parent and their successors and assigns.

 

c.The Company and Parent will require any successor or any party that acquires
control of the Company and the Parent (whether direct or indirect, by purchase,
merger, consolidation or otherwise) or all or substantially all of the business
and/or assets of the Company or the Parent to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company and the Parent would be required to perform it if no succession had
taken place. As used in this Agreement, “Company” and “Parent” shall mean the
Company or Parent, respectively, as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

16.         Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

 

17.         Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one (1) or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.

 

- 16 - 

 

 

18.         Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

19.         Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of West Virginia (but
not including the choice of law rules thereof).

 

20.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and it
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.

 

21.         Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

22.         Limitations Under Code Section 409A. Anything in this Agreement to
the contrary notwithstanding, if (a) on the date of termination of Executive’s
employment with the Company or a subsidiary, any of the Company’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code, (b) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (c) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (d) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section 22, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (x) six (6) months after
the Executive’s termination date, (y) the Executive’s death or (z) such other
date as will cause such payment not to be subject to such interest and
additional tax (with a catch-up payment equal to the sum of all amounts that
have been delayed to be made as of the date of the initial payment).

 

It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.

 

For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.

 

- 17 - 

 

 

Any amount that the Executive is entitled to be reimbursed under this Agreement
will be reimbursed to the Executive as promptly as practical and in any event
not later than the last day of the calendar year after the calendar year in
which the expenses are incurred. Any right to reimbursement or in kind benefits
will not be subject to liquidation or exchange for another benefit. The amount
of the expenses eligible for reimbursement during any taxable year will not
affect the amount of expenses eligible for reimbursement in any other taxable
year.

 

Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

- 18 - 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.          

 

  AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.         By:   /s/ Wallace E. Boston,
Jr.       Name:         Wallace E. Boston, Jr.     Title:  President and Chief
Executive Officer

 

  AMERICAN PUBLIC EDUCATION, INC.         By:   /s/ Wallace E. Boston, Jr.      
Name:         Wallace E. Boston, Jr.     Title:  President and Chief Executive
Officer

 

  THE EXECUTIVE:         /s/ Karan H. Powell     Karan H. Powell  

 

- 19 - 

 

 

APPENDIX A

 

FORM OF RELEASE

 

THIS RELEASE (“Release”) is entered into this [_____] day of [_____], 20[__], by
and among American Public University System, Inc., a West Virginia corporation
(the “Company”), American Public Education, Inc., a Delaware corporation (the
“Parent”) and Karan H. Powell (the “Executive”).

 

WHEREAS, the Company, the Parent and the Executive are parties to that certain
Amended and Restated Executive Employment Agreement, dated as of [________],
2016 (the “Employment Agreement”), which provides that certain severance
payments and other benefits be made and provided by the Company to the Executive
following termination of the Executive’s employment under certain circumstances;
and

 

WHEREAS, as a condition of receiving such severance payments and in accordance
with the terms of the Employment Agreement, the Executive has agreed to enter
into this Release;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties hereto agree as
follows:

 

1.          Separation and Payment. The Executive performed her duties in
accordance with the Employment Agreement through [_______]. The Executive’s Date
of Termination (as such term is defined in Section 9(e) of the Employment
Agreement) is [_______]. The Executive shall be entitled to the compensation and
benefits set forth in Section 10 of the Employment Agreement, subject to
compliance with the terms of the Employment Agreement and this Release. Other
than the payments referred to in Section 10 of the Employment Agreement, the
Executive has been paid all compensation due and owing to her under this Release
and under any employment or other contract the Executive has or may have had
with the Company (including but not limited to the Employment Agreement) or from
any other source of entitlement, including all wages, salary, bonuses, incentive
payments, profit-sharing payments, leave, severance pay or other benefits.

 

 

 

 

2.          Release. On behalf of himself and her agents, heirs, executors,
administrators, successors and assigns, the Executive hereby releases and
forever discharges the Company, and any and all of the affiliates (excluding
members), officers, directors, employees, agents, counsel, and successors and
assigns of the Company, from any and all complaints, claims, demands, damages,
lawsuits, actions, and causes of action, whether known, unknown or unforeseen,
arising out of or in connection with any event, transaction or matter occurring
or existing prior to or at the time of her execution of this Release, which she
has or may have against any of them for any reason whatsoever in law or in
equity, under federal, state, local, or other law, whether the same be upon
statutory claim, contract, tort or other basis, including without limitation any
and all claims arising from or relating to her employment or the termination of
her employment and any and all claims relating to any employment contract
(including but not limited to her Employment Agreement), any employment statute
or regulation, or any employment discrimination law, including without
limitation the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Civil Rights Act of 1866 and the
Equal Pay Act of 1963, all as amended, all state and local laws, regulations and
ordinances prohibiting discrimination in employment, and other laws and
regulations relating to employment, including but not limited to the Family and
Medical Leave Act and the Fair Labor Standards Act, all as amended. The
Executive agrees, without limiting the generality of the above release, not to
file any claim or lawsuit seeking damages or other relief and asserting any
claims that are lawfully released in this paragraph. The Executive further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief and damages concerning the claims that are lawfully released in this
paragraph. The Executive represents and warrants that she has not previously
filed or joined in any such claims against the Company or any of its affiliates,
and that she has not given or sold any portion of any claims released herein to
anyone else, and that she will indemnify and hold harmless the persons and
entities released herein from all liabilities, claims, demands, costs, expenses
and/or attorneys’ fees incurred as a result of any such assignment or
transfer. THE EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A
GENERAL RELEASE (EXCEPT AS PROVIDED HEREIN) AND THAT BY SIGNING THIS RELEASE,
THE EXECUTIVE IS SIGNING AND AGREEING TO THIS RELEASE. Notwithstanding any term
or provision of this Release or the Employment Agreement to the contrary, and
specifically notwithstanding the foregoing releases, this Release does not
relate to, and the Executive does not release, any rights the Executive may have
with respect to any of the following: (a) any claim of the Executive for the
payments and benefits due to her under the Employment Agreement and this
Release; (b) any contribution, indemnity, or other claim the Executive may have
under the Charter or Bylaws of the Company (or any successor or similar
provision), under any applicable policy of insurance, or under applicable law as
a result of any action, suit or proceeding (whether civil, criminal,
administrative or investigative) by reason of the fact that the Executive is or
was a director, officer, executive or agent of the Company or serves or served
any other enterprise at the request of the Company; (b) any claim relating
solely to the validity of this Release under the ADEA, as amended; (d) any
non-waivable right to file a change with the U.S. Equal Employment Opportunity
Commission; or (e) any rights that may not be waived as a matter of law.

  

3.          No Admission. The Parties agree that nothing contained in this
Release shall constitute or be treated as an admission of liability or
wrongdoing by either of them.

 

4.          No Obligation to Hire. The Executive agrees that neither the Company
nor the Parent nor any of their subsidiaries or affiliates have any obligation
to hire, reemploy or reinstate the Executive in the future. The Executive agrees
that she will not apply for employment with the Company, the Parent or any of
their respective subsidiaries or affiliates.

 

5.          Cooperation and Non-Disparagement. The Executive agrees to cooperate
with the Company and the Parent to the extent reasonably requested by the
Company or the Parent for the purpose of transitioning her duties and
responsibilities. Such cooperation shall include, but is not limited to, at the
Company’s or the Parent’s request during the six (6) months following her Date
of Termination, the Executive making himself available by telephone to answer
questions regarding any matter or project in which she was involved while
employed by the Company or the Parent. The Executive further agrees that, other
than as may be required by law or as part of a governmental investigation or
proceeding, she shall make no statements disparaging the Company, the Parent or
any of their subsidiaries, affiliates, officers, directors, employees, or any of
their business practices.

 

 - 2 - 

 

 

6.          Modification; Severability. The Parties agree that if a court of
competent jurisdiction finds that any term of this Release is for any reason
excessively broad in scope, duration, or otherwise, such term shall be construed
or modified in a manner to enable it to be enforced to the maximum extent
possible. Further, the covenants in this Release shall be deemed to be a series
of separate covenants and agreements. If, in any judicial proceeding, a court of
competent jurisdiction shall refuse to enforce any of the separate covenants
deemed included herein, then at the option of the Company, wholly unenforceable
covenants shall be deemed eliminated from this Release for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.

 

7.          Certain Representations. The Parties represent and acknowledge that
in executing this Release such Party does not rely and has not relied upon any
representation or statement made by the other Party or the other Party’s agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Release or otherwise.

 

8.          Entire Agreement. This Release, together with the Employment
Agreement contains the entire agreement between the Parties relating to the
subject matter of this Release, and may not be altered or amended except by an
instrument in writing signed by both Parties hereto.

 

9.          Assignment. This Release and the rights and obligations of the
Parties hereunder may not be assigned by either Party without the prior written
consent of the other Party.

 

10.        Binding Agreement. This Release shall be binding upon and inure to
the benefit of the Parties and their respective representatives, successors and
permitted assigns.

 

11.        Waiver. Neither the waiver by either Party of a breach of or default
under any of the provisions of this Release, nor the failure of such Party, on
one (1) or more occasions, to enforce any of the provisions of this Release or
to exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any provisions, rights or privileges hereunder.

 

12.        Further Assurances. The Parties agree to take or cause to be taken
such further actions as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms, and conditions of this Release.

 

13.        Governing Law. This Release, for all purposes, shall be construed in
accordance with the laws of the State of West Virginia without regard to
conflicts of law principles. Subject to paragraph 14 below, any action or
proceeding by either of the Parties to enforce this Release shall be brought
only in a state or federal court located in the State of West Virginia, and the
Parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue.

 

 - 3 - 

 

 

14.        Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Release, including the obligations to make payments pursuant to
the Employment Agreement, any modification or extension hereof, or any breach
hereof (including the question whether any particular matter is arbitrable
hereunder) shall be settled exclusively by arbitration, in the District of
Columbia in accordance with the rules of the American Arbitration Association
then in force (the “Rules”). Such arbitration shall be effected by arbitrator(s)
appointed by the American Arbitration Association in accordance with the Rules.
The Parties hereto agree to abide by all awards and decisions rendered in an
arbitration proceeding in accordance with the foregoing, and all such awards and
decisions may be filed by the prevailing Party with any court having
jurisdiction over the person or property of the other Party as a basis for
judgment and the issuance of execution thereon. The fees of the arbitrator(s)
and related expenses of arbitration shall be apportioned among the Parties as
determined by the arbitrator(s). Unless otherwise agreed by the Parties to the
arbitration, all hearings shall be held, and all submissions shall be made by
the Parties, within thirty (30) days of the date of the selection of the last
arbitrator, and the decisions of the arbitrator(s) shall be made within thirty
(30) days of the later of the date of the closing of the hearings or the date of
the final submissions by the Parties. The Parties consent to the jurisdiction of
the Courts of the District of Columbia and of the United States District Court
for the District of Columbia, for all purposes in connection with the
arbitration. The Parties consent that any process or notice of motion or other
application to either of said courts, and any paper in connection with
arbitration, may be served by certified mail, return receipt requested, or by
personal service, or in such other manner as may be permissible under the rules
of the applicable court or arbitration tribunal, provided that a reasonable time
for appearance is allowed.

 

15.        Acknowledgment. With respect to the Release in paragraph 2 above,
Executive agrees and understands that she is specifically releasing all claims
under the Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.), as
amended. The Executive acknowledges that she has read and understands this
Release and executes it voluntarily and without coercion. The Executive further
acknowledges that she has had full opportunity to consult with an attorney prior
to executing this Release, and that she has been advised in writing herein to do
so. In addition, the Executive has been given twenty-one (21) days, to consider,
execute, and deliver this Release to the Chairman of the Board of Directors of
the Parent at the Parent’s principal business address, unless the Executive
voluntarily chooses to execute this Release before the end of the twenty-one
(21)-day period. The Executive understands that she has seven (7) days following
her execution of this Release to revoke it in writing, and that this Release is
not effective or enforceable until after this seven (7)-day period. For such
revocation to be effective, notice must be delivered to the Parent at the
Parent’s principal business address, addressed to the attention of the Chairman
of the Board of Directors, no later than the end of the seventh calendar day
after the date by which the Executive signed this Release. The Executive
expressly agrees that, in the event she revokes this Release, this Release shall
be null and void and have no legal or binding effect whatsoever, and she shall
not be entitled to the payments described in paragraph 1 above, other than the
Base Amounts, including pursuant to the Employment Agreement. The Parties
recognize that she may elect to sign this Release prior to the expiration of the
twenty-one (21)-day consideration period specified herein, and the Executive
agrees that if she elects to do so such election is knowing and voluntary and
comes after full opportunity to consult with an attorney.

 

[Signature page follows]

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Release, or have
caused this Release to be duly executed on their behalf, as of the day and year
first hereinabove written.

 

  AMERICAN PUBLIC UNIVERSITY SYSTEM,  INC.           By:         Name:        
Title:             AMERICAN PUBLIC EDUCATION, INC.           By:         Name:  
      Title:             THE EXECUTIVE:                 Karan H. Powell  

 



 - 5 - 

